Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on Form S-8 pertaining to the registration of (1) 1,000,000 shares of the common stock of the Company (the “Common Stock”) issuable under the Company’s Amended and Restated 1993 Employee Stock Purchase Plan (the “ESPP”), and (2) 1,000,000 shares of the Company’s Common Stock issuable under the Amended and Restated 2012 Equity Incentive Plan, of our report dated March16, 2015, with respect to the consolidated financial statements of DSP Group, Inc. included in its Annual Report on Form10-K for the year ended December31, 2014, its schedule and the effectiveness of internal control over financial reporting of DSP Group, Inc., filed with the Securities and Exchange Commission. /s/ Kost Forer Gabbay & Kasierer Kost Forer Gabbay& Kasierer A Member of Ernst& Young Global August 10, 2015 Tel-Aviv, Israel
